Citation Nr: 0822786	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left leg injury with resulting ankle pain and 
swelling, with traumatic arthritis.

2.  Entitlement to an effective date earlier than January 20, 
2005, for the grant of a 10 percent rating for residuals of a 
left leg injury with resulting ankle pain and swelling, with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Gregory Keenan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted a 10 percent rating for 
the veteran's residuals of left leg injury with resulting 
ankle pain and swelling, effective January 20, 2005.

In August 2007, the veteran and his spouse testified during a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record. 

The veteran submitted additional evidence at the August 2007.  
He waived his right to initial RO review of this evidence at 
that time. 

During the hearing, the veteran raised the issue of 
entitlement to service connection for the back as secondary 
to his service-connected left leg disability.  Therefore, 
this claim is REFERRED to the RO for initial adjudication.


FINDINGS OF FACT

1.  Left leg injury with resulting ankle pain and swelling, 
with traumatic arthritis manifests with range of motion of 
the left ankle in dorsiflexion ranging from 20 to 25 degrees, 
range of motion in plantar flexion ranging from 30 to 45 
degrees, range of motion in inversion to 25 degrees, range of 
motion in eversion ranging from zero to 10 degrees, and mild 
pain with motion.

2.  On April 24, 2003, the veteran filed a claim for an 
increased rating for his left leg disability.

3.  In a November 2004 rating decision, the RO continued the 
veteran's noncompensable rating for his left leg disability.

4.  In January 2005, the veteran submitted a new claim in 
which he stated that his disability had become worse and 
requested that he have his "service connection claim 
reevaluated", without expressing an intent to appeal or 
otherwise referencing the November 2004 rating decision. 

5.  In a March 2005 rating decision, the RO granted a 10 
percent rating for the veteran's left leg disability, 
effective January 20, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left leg injury with resulting ankle pain and 
swelling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5271 (2007).

2.  The criteria for an effective date earlier than January 
20, 2005, for the award of a 10 percent rating for residuals 
of a left leg injury with resulting ankle pain and swelling 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of an RO letter dated in February 2005, issued prior to the 
initial adjudication of the veteran's claim for an increased 
rating.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for an increased rating; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  

After the veteran submitted his notice of disagreement with 
the effective date in July 2005, he was provided with 
additional VCAA notice in a July 2005 letter.  This letter 
advised the veteran how VA assigns effective dates and 
notified him of the evidence required to substantiate his 
claim for an earlier effective date.  

Although the veteran received a portion of the VCAA notice 
after the original adjudication of his claims, he is not 
shown to be prejudiced by the timing of this notice, as the 
RO readjudicated his claim in an October 2006 SSOC.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).  
Finally, although the RO did not provide the veteran with 
information pertaining to the assignment of disability 
evaluations until October 2006 and has not readjudicated his 
claim since this notification, the Board finds that the 
veteran is not prejudiced by this delay.  This is a claim for 
an increased evaluation.  A disability rating was assigned 
when service connection was originally established in April 
1982, and the veteran was notified of the rating code at that 
time.  Therefore, readjudication of the veteran's claims was 
unnecessary.

The Board has considered the recent ruling of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The Court found that, at a minimum, adequate notice under the 
law requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the February 2005 VCAA letter does not contain 
the level of specificity set forth in Vazquez-Flores.  
However, such procedural defect does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The record includes statements from the veteran during the 
February 2005 and September 2006 VA examinations and during 
the August 2007 Board hearing, in which a description was 
made as to the effect of the service-connected disability on 
his employment and daily life.  This statement indicates an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Vazquez-Flores, 22 Vet. App. at 48; see Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In addition, the October 2006 
letter informed the veteran that a disability rating would be 
based in part on the impact of the veteran's condition and 
his symptoms on employment.  Further, the letter stated that 
evidence that would be used to establish a disability rating 
included VA treatment records, Social Security 
determinations, statements from employers regarding job 
performance and lost time, and lay statements from others 
that have witnessed his condition.  Hence, the showing of 
actual knowledge and notification to the veteran satisfies 
the first and fourth requirements of Vazquez-Flores.

Finally, the March 2005 rating decision includes a discussion 
of the rating criteria used in the present case, and this 
criteria was set forth in further detail in the December 2005 
SOC.  The rating code in this case provides only for moderate 
or marked limitation of motion, without providing any 
specific measurements that define moderate or marked.  The 
veteran was accordingly made well aware of the requirements 
for an increased rating pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second and third 
notification requirement of Vazquez-Flores.

The VA also has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.  Additionally, the veteran and his 
spouse presented testimony at a Board hearing in support of 
his claim and the hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claims

Increased Rating

The veteran contends that his residuals of a left leg injury 
with resulting ankle pain and swelling, with traumatic 
arthritis are more severe than the current evaluation 
reflects.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the symptoms of the veteran's left leg 
disability, as applied to the applicable rating provisions, 
do not warrant a rating in excess of 10 percent.  Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's service-connected residuals of left leg injury 
is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2007).  A 10 
percent rating is available under DC 5271 for moderate 
limitation of motion of the ankle.  The maximum 20 percent 
rating is available under DC 5271 for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include on repetitive use 
and during flare-ups is demonstrated, and those factors are 
not contemplated in the relevant rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 
4.45, 4.59.

On February 2005 VA examination, the veteran stated that he 
was unable to work for the past five years due to his 
continued pain from his left ankle.  He reported having 
continued pain of his left ankle and swelling two to three 
times monthly.  He also reported that this ankle gave way but 
not often.  His pain was aggravated by prolonged standing or 
walking.  He walked with a cane to give support for his 
ankle.  Physical examination revealed no swelling of the left 
ankle.  Active and passive range of motion in dorsiflexion 
was to 25 degrees and in plantar flexion was to 30 degrees.  
Inversion of the left ankle was to 25 degrees actively and 
passively and eversion was zero degrees actively and 10 
degrees passively.  There was mild pain at either extreme 
range of motion.  Repetitive motion did not change his range 
of motion or his symptoms.  X-rays of the ankle revealed no 
acute fracture or dislocation, and no soft tissue swelling.  
The VA examiner stated that during a flare-up, the veteran 
could have further limitations in range of motion and pain, 
but the examiner was unable to estimate the additional loss 
of range of motion and amount of pain during a flare-up 
without resorting to speculation.  This opinion applied to 
fatigability and weakness as well.

A February 2005 physical therapy note shows that the veteran 
complained of left ankle pain.  He was issued an ankle 
support.

On September 2006 VA examination, the veteran reported that 
he quit his job in 2002 because of surgery on his back and 
not due to his service-connected left ankle disability.  He 
had no problems with daily activities.  Physical examination 
of the left ankle revealed no swelling or instability.  He 
had zero to 20 degrees of dorsiflexion and zero to 45 degrees 
of plantar flexion, which was not painful.  Repetitive motion 
testing did not change range of motion.

August 2007 VA treatment records state that the veteran was 
seen for complaints of chronic joint pain of the low back, 
neck, knee, and left ankle.  The pain level varied from zero 
to eight on a scale of ten.  There were no complaints of leg 
numbness or weakness.

During his August 2007 Board hearing, the veteran stated that 
in September 2002, he had severe pain in the left leg and 
ankle and the ankle would swell.  He was able to walk on the 
leg, but with pain.  He could not walk more than a city block 
on a good day, and not even that far on a bad day.  He 
experienced pain in the left leg and ankle every day.  On a 
scale of one to ten, the pain was a six or seven.  He was 
able to drive short distances, but needed to get out and walk 
around when he was in the car for a long distance.  He was 
not able to assist his wife with any of the housework because 
he could not stand for long periods.  The longest he could 
stand was 10 to 15 minutes.  His leg would go to sleep on a 
daily basis.  He also stated that his left ankle had 
decreased in range of motion and noticed this decrease 
approximately 10 or 15 years ago.  The veteran's wife 
testified that the veteran had more bad days than good days.  
He could not do many things around the house.  Further, she 
stated that he had pain at night that affected his sleep.  
See Transcript.

The veteran's symptoms, as noted above, when applied to the 
rating criteria, do not show that he has marked limitation of 
motion of the left ankle, which is required for a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, DC 5271.  Although 
on February 2005 VA examination, the veteran lacked motion in 
plantar flexion and eversion of the left ankle, he had more 
than normal range of motion in dorsiflexion.  In addition, on 
subsequent examination in September 2006, he had normal range 
of motion of the left ankle in dorsiflexion and plantar 
flexion.  Further, he had no swelling or instability of the 
ankle and only mild pain with motion on February 2005 VA 
examination and no pain with motion on September 2006 VA 
examination.

Considering whether the veteran is entitled to an increased 
rating pursuant to additional functional limitation due to 
pain, weakness, excess fatigability, or incoordination, to 
include on repetitive use and during flare-ups, the medical 
evidence shows that the veteran had no additional limitation 
of motion of the left ankle after repetitive range of motion 
testing.  DeLuca, 8 Vet. App. at 204-7; see 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In addition, the veteran was only shown 
to have mild pain with motion on February 2005 VA examination 
and had no pain with motion on September 2006 VA examination.

Therefore, the medical evidence does not support a finding 
that the veteran has marked limitation of motion of the left 
ankle, and the claim for an increased rating for residuals of 
a left leg injury must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).

A notice of disagreement (NOD) must express dissatisfaction 
or disagreement with a denial of a claim and a desire to 
contest the result.  38 C.F.R. § 20.201 (2007).  Although any 
communication from the claimant will be liberally construed, 
it still must be expressed in terms that can reasonably be 
construed as disagreement with a denial and desire for 
appellate review.  Id.

Review of the claims file reveals that in April 2003, the 
veteran filed a claim for increase for his residuals of a 
left leg injury with resulting ankle pain and swelling.  In a 
November 2004 rating decision, the RO continued the veteran's 
noncompensable rating for the left leg disability.  The 
veteran received notice of this decision in a November 2004 
letter, which included an explanation of his appellate 
rights.  A VA Form 4107 was included with this letter.  This 
form explained to the veteran that in order to initiate an 
appeal, he must submit a "notice of disagreement" within one 
year, and that this must express disagreement with the 
decision he wished to appeal. 

In January 2005, the veteran submitted a statement requesting 
to have his "service connection claim reevaluated".  By way 
of explanation, the veteran added that "I feel that my 
condition has worsened."  The only other information provided 
by the veteran was his claims number.  

The Board finds that the January 2005 statement is a new 
claim for an increased rating and not an NOD.  In this 
regard, the veteran did not express any disagreement with a 
rating decision and his statement did not reference any 
previous rating decision, from which the Board can liberally 
construe disagreement with a previous rating decision.  
38 C.F.R. § 20.201.  Therefore, the veteran's January 2005 
statement is considered a new claim.  Hence, the effective 
date for the veteran's 10 percent rating, effective the 
receipt of the January 20, 2005 claim, is proper.  

The Board has also reviewed the claims folder and has 
determined that there is no evidence within a year prior to 
the January 2005 claim for an increased rating from which it 
is factually ascertainable that a 10 percent rating is 
warranted.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
The claim for an effective date earlier than January 20, 2005 
for the grant of 10 percent for the veteran's left leg 
disability must be denied as there is no evidence that the 
veteran's service-connected disability warranted an increased 
rating within one year prior to this claim for an increased 
rating.


ORDER

A rating in excess of 10 percent for residuals of a left leg 
injury with resulting ankle pain and swelling, with traumatic 
arthritis, is denied.

An effective date earlier than January 20, 2005, for the 
grant of a 10 percent rating for residuals of a left leg 
injury with resulting ankle pain and swelling, with traumatic 
arthritis, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


